FILED
                           NOT FOR PUBLICATION                             DEC 24 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARLENE JUNE, Conservator for minor              No. 11-17776
and surviving son of deceased in his own
right and on behalf of all statutory             D.C. No. 2:11-cv-00901-SRB
beneficiaries conservator for A.K.B.
deceased, Anthony Edward Booth,
                                                 MEMORANDUM*
              Plaintiff - Appellant,

  v.

UNITED STATES OF AMERICA,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                          Submitted December 20, 2013**
                             San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: THOMAS and McKEOWN, Circuit Judges, and BENNETT, District
Judge.***

        Plaintiff Marlene June, acting as conservator for A.K.B., (“June”) appeals

the district court’s judgment in favor of the United States. We have jurisdiction

pursuant to 28 U.S.C. § 1291 and reverse and remand. Because the parties are

familiar with the factual and procedural history of the case, we will not recount it

here.

        After the district court entered judgment, an en banc panel of this Court held

that 28 U.S.C. § 2401(b) of the Federal Tort Claims Act is not jurisdictional and

that equitable adjustment of the limitations period in that section is not prohibited.

Wong v. Beebe, -- F.3d ---, 2013 WL 5539621 (9th Cir. 2013) (en banc),

overruling Marley v. United States, 567 F.3d 1030 (9th Cir. 2009). In light of

Wong, we must reverse the district court’s contrary ruling and remand for further

proceedings consistent with this disposition.

        We need not, and do not, reach any other issue urged by the parties on

appeal.



        REVERSED AND REMANDED.


          ***
             The Honorable Mark W. Bennett, District Judge for the U.S. District
Court for the Northern District of Iowa, sitting by designation.
                                           -2-